Citation Nr: 0529749	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  99-22 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served a brief period of active service in the 
Navy from May 1987 to February 1988.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). In February 2000, the veteran had a 
video conference hearing with the undersigned Judge from the 
Board at the RO. In February 2001, the Board remanded the 
veteran's claim in order to verify notification of a prior 
rating decision and for action consistent with the Veteran's 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et. 
seq. (West 2002).

The veteran's claim was again remanded by the Board to the RO 
in July 2003 after the veteran requested a Travel Board 
hearing in a May 2003 statement. However, in January 2004, 
the veteran withdrew his request for a Travel Board hearing 
with a Judge from the Board at the RO.

Then, a Board decision in August 2004 found that the prior 
unappealed RO rating decision of September 1991 was final; 
and that evidence received since the September 1991 decision 
was new and material.  The Board thus reopened the claim, and 
remanded it to the RO for VCAA compliance in the form of a VA 
examination, which was completed in September 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the veteran's part.


REMAND

In August 2004, the Board requested that the VA examiner 
provide answers to questions concerning incurrence or 
aggravation of the claimed disability during the veteran's 
active military service.  Unfortunately, the Board did not 
also ask the examiner to answer questions related to 
rebutting the presumption of soundness.  Consequently, the 
examiner did not provide information which is necessary to 
decide the claim.  Therefore, the Board must remand the claim 
again to the RO, for a medical opinion or examination.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1. The veteran's claims folder should be 
returned to the examiner who examined 
the veteran in September 2004.  The 
examiner should render an opinion with 
detailed reasons and analysis as to 
whether the veteran's currently 
diagnosed bipolar disorder clearly and 
unmistakably existed prior to service.  
If the examiner finds that it did, then 
he should render an opinion with 
detailed reasons and analysis as to 
whether it clearly and unmistakably was 
not aggravated by service.  Aggravation 
would not be present if there was 
clearly and unmistakably no chronic 
increase in the severity of the 
disability during service.  Temporary 
flare-ups of a preexisting disease would 
not be sufficient to be considered an 
aggravation in service unless the 
underlying condition, as contrasted with 
mere temporary symptoms, has chronically 
worsened in service.  Also, aggravation 
would not be present if there was a 
chronic increase in the severity of the 
disability during service that is 
clearly and unmistakably the result of 
the natural progress of the disease.  If 
the examiner cannot provide the 
requested information and opinion 
without again examining the veteran, or 
if the examiner is no longer available, 
the veteran should be scheduled for 
another examination so that the 
requested information and opinion may be 
obtained.


2.  Thereafter, if the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and discussion of all 
pertinent regulations, including the 
VCAA. An appropriate period of time 
should be allowed for response.

The claimant is hereby notified that it is the claimant's 
responsibility to report for examinations scheduled and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim. 38 C.F.R. 
§§ 3.158 and 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain evidence, that evidence must be 
submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


